DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aouad, US 7,871,976 in view of Gerke et al., US 2010/0113616 A1; and Tari et al. The Aouad reference teaches laundry scent additives comprising polyethylene glycol, perfume and, optionally, a dye (abstract). The compositions comprise about 80-91% of polyethylene glycol, wherein the polyethylene glycol has a molecular weight of about 5,000-11,000 (col. 3, lines 9+) and perfume at about 9-20%. The compositions may also comprise perfume microcapsules (col. 3, lines 34-36). The compositions may be in the form of pastilles (col. 5, lines 25+). The lozenges may be hemispherical or compressed hemispherical (col. 5, lines 41+). Pastilles generally have a mass of 0.95 mg to about 2 grams (col. 5, lines 64+). Use of vanillin and starch is not disclosed. 
Gerke teaches that the use of vanillin in washing and cleaning agents is problematic because it decomposes slowly in the presence of light and humidity to become brown, discoloring the cleaning agent, or it oxidizes to form vanillic acid. Iodide salts may be added to cleaning products to inhibit discoloration or oxidation of vanilla in such products [0006]. The person of ordinary skill in the cleaning art would reasonably infer that vanillin is a desirable perfume in cleaning agents.
Tari teaches that starch granules may be used to encapsulate vanillin for controlled release. Tari further teaches that encapsulation of sensitive materials may provide protection from oxidation, heat and light (p. 45, col. 1). Starches of lower amylose content incorporate higher amounts of vanillin (p. 50, col. 2, bottom). 
It would have been obvious at the time of filing to incorporate vanillin and starch encapsulates comprising vanillin in the products of Aouad, because Aouad discloses that microencapsulated perfume and free perfume may be added; Gerke teaches a method of incorporating free vanillin into cleaning products; Gerke additionally provides a strong implication that incorporation of vanillin into cleaning products is desirable; and Tari teaches a method of microencapsulating vanillin into starch aggregates.  In the Introduction, Tari teaches that starch-based aggregation is a type of microencapsulation. While the Tari reference is directed to flavorants, it is related art as it discloses a method of microencapsulation of vanillin, the desirability of which may be inferred from the Aouad and Gerke references. Prevention of discoloration of a vanillin-containing product by encapsulating the vanillin in starch is a logical conclusion based on the combined teaching of the reference. Regarding amounts of starch, determination of an encapsulation-effective amount of starch to use, within the 9-20% limitations of perfume, would be an obvious expedient, given the obviousness of adding starch-encapsulated vanillin.


Double Patenting
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-15 of U.S. Patent No. 11,078,444;
claims 1-12 of U.S. Patent 10,731,113; and 
claims 1-13 of U.S. Patent 10,266,797
for the reasons of record in the previous office action.

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. While the references may be silent on the use of discoloration inhibitors, they are not silent on the use of starch. Aouad discloses that 9-20% of perfume may be added to the pastilles disclosed therein, and the other references make it obvious to encapsulate some of the perfume in starch. The use of 1% or more of starch is obvious aver the combined teachings of the references. Furthermore, Gerke teaches that vanillin can oxidize to become brown, and Tari teaches that encapsulation can provide protection against oxidation. A logical conclusion is that encapsulation may provide protection against discoloration. As Tari also teaches encapsulation of vanillin, it is reasonable and logical to conclude that starch encapsulation of vanillin in a vanillin-containing product may protect the product from discoloration by decomposition of the vanillin. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761